           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

WARREN JACKSON                                              PLAINTIFF

v.                      No. 4:20-cv-164-DPM

DOE                                                      DEFENDANT

                              ORDER
      Jackon's mail is being returned undelivered. Doc. 6. He must
update his address with the Clerk by 13 May 2020. The Court extends
his deadline: his amended complaint is due by the same date. If he
doesn't take these steps by the new deadline, then the Court will
dismiss his complaint without prejudice.   LOCAL RULE   5.5(c)(2).
      So Ordered.

                                                I'
                                D.P. Marshall Jr.
                                United States District Judge
